PER CURIAM.
We reverse and remand appellant’s sentence for rescoring with a corrected guidelines scoresheet because the violation of probation in case number 95-524F was not before the court for resentencing. See Cheaves v. State, 761 So.2d 1162 (Fla. 2d DCA 2000) (reciting the offenses in case number 95-3271F to be reconsidered for resentencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000)). The court shall correct the scoresheet by deleting the point value from the “Release Program Violation” line. See Fla. R.Crim. P. 3.702(d)(1). The court shall forward the corrected scoresheet to the Department of Corrections.
Reversed and remanded, with instructions.
CASANUEVA, C.J., and SILBERMAN and LaROSE, JJ., Concur.